UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1732



PAULO JAMES SSEKAMWA; JACKIE SARAH MATOVU,

                                                         Petitioners,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-306-640; A78-234-494)


Submitted:   November 17, 2004         Decided:     December 13, 2004


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


James T. Reynolds, PAUL SHEARMAN ALLEN & ASSOCIATES, Washington,
D.C., for Petitioners.     Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Carol
Federighi, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Paulo James Ssekamwa and Jackie Sarah Matovu, natives and

citizens of Uganda, petition for review of the Board of Immigration

Appeals (“Board”) order dismissing the appeal from the denial of a

motion to reconsider or reopen.        The Petitioners sought to reopen

the immigration judge’s decision denying their application for

cancellation of removal.        We dismiss the appeal.

             The Attorney General may cancel removal of an alien from

the United States if the alien:      (1) has been physically present in

the United States for a continuous period of not less than ten

years immediately preceding the date of such application; (2) has

been a person of good moral character during this period; (3) has

not   been     convicted   of     certain   enumerated   offenses;   and

(4) establishes that removal would result in “exceptional and

extremely unusual hardship” to the alien’s spouse, parent, or

child, who is a citizen of the United States or an alien lawfully

admitted for permanent residence.        8 U.S.C. § 1229b(b)(1) (2000).

The immigration judge denied the application after finding Ssekamwa

failed to demonstrate his and his wife’s removal would result in

exceptional and extremely unusual hardship to their daughter who

was born in the United States.        The Petitioners filed a motion to

reopen or reconsider submitting evidence regarding their daughter’s

health.   The motion was denied.        On appeal, the Board found the




                                    - 2 -
Petitioners failed to show an exceptional and extremely unusual

hardship with respect to their daughter.

            Under 8 U.S.C. § 1252(a)(2)(B)(i) (2000), “no court shall

have jurisdiction to review any judgment regarding the granting of

relief under section . . . 1229b,” cancellation of removal.          We are

without   jurisdiction   to   review   the   Board’s   finding     that   the

Petitioners failed to show an exceptional and extremely unusual

hardship.

            We have not considered the new evidence the Petitioners

submitted to this Court in the joint appendix.              Our review is

limited to the administrative record.          8 U.S.C. § 1252(b)(4)(A)

(2000).

            We find the Petitioners’ argument that the appeal from

the   immigration   judge’s   denial   of    the   motion   to   reopen   and

reconsider was also timely as to the decision denying asylum,

withholding of removal and cancellation of removal is without

merit.    We are without jurisdiction to review the immigration

judge’s denial of asylum, withholding of removal and cancellation

of removal.

            Accordingly, we dismiss the petition for review.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DISMISSED


                                 - 3 -